Citation Nr: 0308079	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  95-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of trauma to the left knee with 
hyperextension, pain and swelling, currently rated as 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected laxity and instability of the 
left knee, anterior cruciate ligament (ACL) tear.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative changes of the 
left knee prior to July 12, 2001, or in excess of 30 percent 
thereafter.

4.  Entitlement to a combined evaluation in excess of 40 
percent for service-connected left knee disability on an 
extraschedular basis prior to July 12, 2001, or to an 
extraschedular evaluation in excess of 60 percent thereafter.




REPRESENTATION

Appellant represented by:	Marshall O. Potter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for an 
increased rating for a service-connected left knee injury, 
rated as 10 percent disabling.  

This appeal was previously addressed in a March 1997 BVA 
decision, which denied the veteran's claim for an evaluation 
in excess of 10 percent for a left knee disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (hereinafter, "the Court").  In an 
Order dated September 2, 1998, the Court vacated the Board's 
March 1997 decision, and remanded the claim back to the Board 
for development consistent with a Joint Motion for Remand and 
to Suspend Further Proceedings (Joint Motion).  In February 
1999, the Board remanded this matter to the RO for additional 
development.   


By a September 2001 decision, the Board denied entitlement to 
an evaluation in excess of 20 percent for service-connected 
residuals of trauma to the left knee with hyperextension, 
pain and swelling, denied an initial evaluation in excess of 
20 percent for service-connected laxity and instability of 
the left knee, anterior cruciate ligament (ACL) tear, and 
granted an initial 10 percent evaluation for service-
connected degenerative changes of the left knee.  The veteran 
appealed these determinations to the Court.  By a Joint 
Motion submitted in May 2002, the parties requested that the 
claims again be remanded, and the Court granted that motion 
by an Order issued in May 2002.  Following additional 
development, the claims now return to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's disability from residuals of trauma to the 
left knee with hyperextension, pain and swelling, is 
productive of occasional swelling, particularly upon use, as 
well as complaints of pain on motion or with use, or with 
range of motion, but is not manifested by hyperextension from 
July 12, 2001.

3.  Arthritis or degenerative joint disease of the left knee 
has been established by x-ray findings.  

4.  From July 12, 2001, the veteran's service-connected 
arthritis of the left knee has been manifested by loss of 
extension beyond 20 degrees.  

5.  The veteran's service-connected disability from laxity 
and instability of the left knee, ACL tear, is currently 
productive of subjective complaints of occasional "giving 
way" and occasional falls, fatigability, and recent findings 
of labored ambulation.

6.  There is no evidence that the veteran's left knee 
disabilities, in combination, resulted in loss of more than 
40 percent of his work hours or decrease of more than 40 
percent in his income prior to July 12, 2001, or decreased 
his income by more than 60 percent from July 12, 2001, or 
resulted in factors of disability which are not encompassed 
in the currently-assigned schedular ratings.  


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 20 
percent for service-connected residuals of trauma to the left 
knee with hyperextension, pain and swelling, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.14, 4.71a, Diagnostic Codes 
5263, 5258 (2002).

2.  The requirements for an initial evaluation in excess of 
10 percent for left knee arthritis are not met prior to July 
12, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.71a, Diagnostic Code 
5003 (2002).

3.  The requirements for an initial 30 percent evaluation for 
left knee arthritis are met from July 12, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.71a, Diagnostic Codes 5003, 5261 (2002).

4.  The requirements for an initial evaluation in excess of 
20 percent for laxity and instability of the left knee, ACL 
tear, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.71a, 
Diagnostic Code 5257 (2002).

5.  The requirements for a schedular or extraschedular 
combined evaluation in excess of 40 percent for service-
connected left knee disability prior to July 12, 2001, or for 
a schedular or extraschedular combined evaluation in excess 
of 60 percent from July 12, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b), 4.14, 4.16, 4.25, 4.68, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261, 5263 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arose out of the veteran's claim for an increased 
evaluation for a left knee disability.  Historically, the 
veteran sought service connection for a left knee injury by a 
claim submitted in October 1982.  B a February 1983 rating 
decision, service connection was granted for internal 
derangement, left knee.  A noncompensable (0 percent) 
evaluation was assigned.  Effective in May 1987, the 
veteran's left knee injury was evaluated as 10 percent 
disabling under Diagnostic Code (DC) 5263.  That disability 
evaluation was in effect in July 1994, when the veteran 
requested an increased evaluation.  The July 1994 claim 
underlies the appeal, which is again before the Board.  

During the course of this appeal, the veteran's left knee 
injury has been recharacterized evaluated as essentially 
three separate disabilities.  Separate ratings have been 
assigned for each disability as follows:  (1) residuals of 
trauma to the left knee with hyperextension, pain, and 
swelling, is evaluated as 20 percent under Diagnostic Codes 
(DCs) 5258-5263, (2) laxity and instability of the left 
knee/ACL tear is evaluated at 20 percent under DC 5257, and 
(3) disability due to degenerative changes of the left knee 
is evaluated at 10 percent disabling under DC 5003.  

When these three evaluations are combined as specified under 
38 C.F.R. § 4.25, the veteran's left knee disabilities are 
rated as 40 percent disabling.  The veteran has continued his 
appeal.  He contends that he should be assigned higher 
disability ratings, as well as a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined VA's obligations to assist claimants, and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed on 
or after November 9, 2000, or filed before then and not yet 
final as of that date.  Thus, the law applies to the claim in 
this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C.A. § 5107, was intended to have retroactive 
effect).  The VCAA provides that nothing in amended section 
5103A, pertaining to the duty to assist claimants, requires 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case.) 

VA is required to notify a claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the veteran has been notified of the criteria 
for increased evaluations for his left knee under the 
assigned diagnostic codes or other laws and regulations by 
various rating decisions, statements of the case, 
supplemental statements of the case, and by the Board's March 
1997 and September 2001 decisions and February 1999 Remand, 
submissions of the parties to the Court, and the Court's 
Orders during the 9-year pendency of this appeal. 

Additionally, by a letter issued by the Board in January 
2003, the veteran was informed of the criteria for 
establishing entitlement to an increased schedular 
evaluation, an evaluation in excess of the evaluations under 
38 C.F.R. § 4.68 for below-knee or above-knee amputation, and 
for an extraschedular evaluation or evaluations.  The Board's 
January 2003 letter specifically advised the veteran 
regarding his responsibility to identify relevant evidence 
which should be obtained and advised him of VA's 
responsibility to attempt to obtain identified evidence.  

The veteran has been afforded VA examinations for the knee 
disabilities addressed in this decision in October 1994, 
March 1999, and April 2000.  He has also submitted reports of 
private examinations.  VA inpatient and outpatient clinical 
records, private clinical records, medical statements, 
employment records, income records, and lay statements of 
family members, friends, and co-workers have also been 
associated with the claims file.  The veteran provided 
testimony on his own behalf at a personal hearing in 
September 1995.  He has not identified any other relevant 
medical evidence. 

The Board decision issued in September 2001 discussed the 
VCAA.  In addition, the veteran has been informed about the 
VCAA by information sent to him by the RO.  The veteran's 
representative has also discussed the VCAA in correspondence 
to the RO in argument on behalf of the veteran.  In the 
letter provided to the veteran by the Board in January 2003, 
the Board again informed the veteran of enactment of the VCAA 
and its provisions.  He was afforded the opportunity to 
submit medical or other evidence to substantiate his claim, 
and was advised that he could submit other types of evidence, 
such as employment information, statements from former 
employers or co-workers, or the like, to establish his 
claims.  The veteran was advised of his responsibility to 
identify evidence and VA's responsibility to obtain 
identified evidence, and was specifically advised of the type 
of evidence required to substantiate each of the claims on 
appeal.  The veteran, through his attorney, has responded to 
this letter, and has provided additional income evidence.  No 
additional relevant evidence has been identified.

The Board concludes that VA has met its various duties in the 
development of the veteran's compensation claims in this 
case, including the pertinent VCAA requirements.  VA has 
satisfied its duty to inform the veteran of the evidence 
necessary to substantiate his claims, notified him regarding 
his responsibility and VA's responsibility for obtaining 
evidence, and assisted him in developing relevant facts.

Applicable laws and regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities.  The schedule is based 
on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  

Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This regulation is applicable in this case to the evaluation 
of the veteran's service-connected residuals of trauma to the 
left knee with hyperextension, pain and swelling, since that 
disability has been recognized as service-connected for many 
years.  

By contrast, where an appeal arises from initial rating 
decisions that established service connection and assigned 
the initial disability evaluations, it is not the present 
level of disability that is of primary importance; rather, 
the entire period is to be considered.  This distinction 
ensures that consideration is given to the possibility of 
staged or separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The propriety of an initial rating applies in this 
case where, during the pendency of this appeal, the veteran 
has been granted separate compensable evaluations for left 
knee arthritis and for laxity and instability of the left 
knee, ACL tear.  

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The veteran's service-connected left knee disabilities are 
currently evaluated under several diagnostic codes (all under 
38 C.F.R. § 4.71a), including Diagnostic Codes 5003, 5257, 
5258, and 5263, based on a VA General Counsel opinion holding 
that a claimant who has both arthritis and instability of the 
knee may be rated separately under DCs 5003 (or 5010) and 
5257.  VAOPGCPREC 23-97.  This opinion cautioned that any 
such rating must be based on additional disabling 
symptomatology.  Cf. 38 C.F.R. § 4.14 (rating of same 
disability under different diagnostic codes constitutes 
"pyramiding," and is to be avoided); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (facial scars may be entitled to 
separate ratings for pain and disfigurement, since those 
symptoms are not overlapping).  Accordingly, the Board must 
consider whether a veteran has separate and distinct 
manifestations which are attributable to the same injury and 
which may be compensated under different diagnostic codes.  
Esteban, supra; VAOPGCPREC 9-98; VAOPGCPREC 23-97.

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.

Under DC 5257, a 20 percent rating is warranted for moderate 
knee impairment.  A 30 percent rating is assigned under DC 
5257 for severe knee impairment, manifested by recurrent 
subluxation or lateral instability.  

Under DC 5258, a 20 percent rating is assigned for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  A 20 percent rating is 
the highest rating available under DC5258. 

Limitation of flexion of the knee is evaluated under DC 5260.  
This code provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  A 10 
percent evaluation is warranted for flexion limited to 45 
degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a zero percent 
evaluation is warranted where extension of the leg is limited 
to five degrees.  A 10 percent evaluation may be assigned 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for assignment where extension is shown to be 
limited to 15 degrees.  A 30 percent evaluation is warranted 
where extension is limited to 20 degrees.  A 40 percent 
evaluation requires evidence that extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5261.

In rating extremities, the combined rating shall not exceed 
the evaluation that would be assigned if the extremity were 
amputated at the level of the disability (amputation rule).  
38 C.F.R. § 4.68.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, which may be assigned under DC 5165 for an 
amputation below the knee.  A 60 percent rating is assigned 
for amputation above the knee, not improvable by prosthesis 
controlled by natural knee action.  38 C.F.R. § 4.71a, DC 
5164.  A 60 percent rating is also assigned for defective 
stump, thigh amputation.  38 C.F.R. § 4.71a, DC 5163.  
Because the veteran's disability involves the knee, the 
equivalent rating for amputation of the knee appears to be 60 
percent, under Diagnostic Codes 5163, 5164.  Therefore, under 
the amputation rule, the veteran's combined ratings for his 
left lower extremity, specifically including the knee, may 
not exceed 60 percent.



Factual background

In the Joint Remand submitted prior to the May 2002 Court 
Order, the parties said that the Board should have considered 
a July 2001 Initial Rehabilitation Evaluation and 
Employability Assessment, conducted by E.M.T., Ph.D., and a 
July 2001 private evaluation by D.C.R., MD.  

In this decision, in addition to reviewing these items of 
evidence and all additional evidence and argument submitted 
since the September 2002 Board decision, the Board will again 
analyze each of the evaluations assigned for the veteran's 
separate service-connected left knee disabilities.  
Additionally, the Board will address the veteran's 
contentions that each evaluation should be increased on a 
schedular or extraschedular basis and that he should be 
awarded an extraschedular evaluation.

The discharge summary of a July 1994 VA hospitalization 
reflects that the veteran noted left knee swelling and pain 
three or four days prior to hospital admission.  The swelling 
was most visible at the left kneecap.  Treatment with 
antibiotics was initiated, and the swelling and pain 
subsided.  At discharge, there was no tenderness.  The 
assigned diagnosis was septic arthritis, left knee.

In October 1994, subsequent to the veteran's claim for an 
increased evaluation for left knee disabilities, he underwent 
an examination for VA at the Scott Orthopedic Center.  He was 
employed by Wall-Mart in maintenance and was currently 
working.  It was noted that he had been involved in a motor 
vehicle accident in June 1983 (post-service) and injured his 
right knee.  The left knee was not hurt.  He eventually 
required five surgeries on the right knee.  The veteran 
stated that he had to take most of his weight bearing on his 
left knee for a considerable amount of time, and had 
continuing problems with the left knee.  The veteran 
complained of pain, and indicated that the knee would give 
way and catch, but not lock.

Physical examination revealed that the veteran could walk 
around the room without any difficulty, and he could perform 
a half squat.  Both knees would hyperextend to 20 degrees, 
and left knee flexion was to 120 degrees.  There was no 
effusion.  The four main ligaments were intact.  The 
veteran's left knee manifested some tenderness over the 
medial joint line and the medial facet of the left patella, 
but there was a negative grind test and minimal crepitus.  
The examiner concluded that the veteran had overloaded the 
left knee, and it was symptomatic because he was working.  
The examiner stated that the veteran appeared to have 
degenerative change in the medial meniscus, possibly a tear, 
and mild chondromalachia.

In a September 1995 hearing at the RO, the veteran testified 
that he was currently receiving treatment at the VA hospital 
for his left knee.  He was taking Naprosyn and Tylenol III.  
He indicated that his knee would swell up in the rain.  He 
wore a knee brace.  He testified that he always wore an Ace 
bandage, and would use ice packs.  He indicated that his job 
performance was adversely affected due to his knee.

A December 1995 VA medical treatment record shows that the 
veteran had twisted his left knee.  There was some effusion, 
but no instability.  A July 1996 VA record reflects 
tenderness in the left knee with limited range of motion.  An 
October 1996 record indicates that the veteran continued to 
have bilateral knee pain, left worse than the right. In 
January 1997, the veteran was diagnosed with a painful 
arthritic left knee.  It was noted that he had significant 
problems bearing loads at work because of the left knee.  

A September 1997 Performance Coaching Form, apparently from 
the veteran's employer, notes that the veteran had poor 
attendance, which was impacting his performance as a 
department manager.  The reasons for the poor attendance were 
not specified.  

A May 1998 VA record shows that the veteran had degenerative 
joint disease of the left knee, as well as a recent strain to 
the right lower back.  He was kept off work for one week due 
to the pain.

An August 1998 private MRI (magnetic resonance imaging study) 
of the left knee contains an impression of a tear of the 
anterior cruciate ligament.

A December 1998 private medical statement from Sheridan 
Evaluation Services, Inc., notes that the veteran complained 
of intermittent "giving way" and swelling in the left knee.  
He complained of medial joint line pain, and indicated that 
his left knee would pop and crack.  He denied any locking.  
He had difficulty going up and down stairs.  He wore a brace 
on the knee, and noted occasional swelling in the knee.  
Physical examination of the left knee revealed range of 
motion of zero degrees extension to 135 degrees flexion.  The 
examiner indicated that there was full motion in the left 
knee.  Testing was positive for a medial meniscus tear.  
Tests for instability were negative.

The examiner indicated that he had reviewed various past 
medical records regarding the veteran's left knee, including 
his service medical records.  The examiner concluded that the 
veteran's left knee manifested a tear of the medial meniscus, 
a tear of the ACL, chondromalacia of the patella, and atrophy 
in the left thigh.  There was no subluxation of the patella, 
and no instability.

In March 1999, the veteran underwent a VA examination for his 
left knee.  It was noted that he was an employee at Wal-Mart 
Garden Center.  He worked 10-12 hours at a time, and had to 
lift at least 40 pounds, sometimes more.  He would wear a 
brace on his knee all the time, and took medication.  He 
reported that he was in danger of losing his job, and had not 
missed any time since January as a result.  After working, he 
went home and packed his knee in ice.  The veteran indicated 
that his left knee was sore all the time.

The examiner referred to a recent MRI, which reflected an 
incomplete tear of the ACL, meaning that some fibers were 
still attached.  The veteran noted that his knee was swollen 
at the end of the day, and he had to pack it in ice.  The 
physical examination revealed 2+ laxity in the medial 
collateral ligament and 2+ laxity in the anterior cruciate 
ligament.  There was tenderness in the left knee over the 
medial collateral ligament.  Range of motion was from -5 
degrees to 135 degrees.  It was "extraordinarily painful" 
during the arc between 30 degrees and 80 degrees, and the 
veteran would not permit the examiner to move it passively in 
that range.

The veteran's gait without a brace was a short stance limp on 
the left side.  He said that he had to wear the brace at work 
or whenever he wished to spend any time on his feet.  The 
diagnosis was severe osteoarthritis of the left knee, with 
ACL deficiency.  An x-ray revealed well-maintained joint 
spaces, and there was no evidence of fracture or dislocation 
or joint effusion.

A March 1999 letter from a VA doctor to the veteran's 
representative in this appeal indicated that a trial of anti-
inflammation medication with a knee brace, as well as a 
possible operation, had been recommended to the veteran.

VA outpatient treatment records dated from April 1999 to July 
1999 reveal that the veteran was seen with complaints of 
severe pain in his left knee, for which he was taking 
medication.  In May 1999, the veteran's wife called stating 
that his left knee was swollen, and he could not walk.  The 
next day the veteran called for an appointment; he stated 
that his knee was painful with motion, and he had decreased 
range of motion.  He was given an appointment for the 
following day, at which time he was given a work excuse, due 
to bed rest for a week.  When returning to work, he was to 
avoid lifting more than 25 pounds, repetitive bending, and 
standing for more than 15-20 minutes at a time.  He was also 
told to wear a knee brace.  

In April 2000, pursuant to a request by the VA, the veteran 
was examined at the Ohio State University Medical Center.  
The examiner indicated that the veteran had symmetrical 
"labored ambulation," secondary to his bilateral knee 
injuries from separate causes.  The examiner stated that the 
claims files had been reviewed prior to examination of the 
veteran.  The veteran continued to have locking and easy 
fatigability at work, with swelling after a long workday, 
which included loading and unloading garden supplies in a 
store garden department.  The veteran had used an Ace bandage 
in the past, but was recently prescribed a hinge brace.  The 
veteran reported a history of missing work secondary to 
increased left knee pain, and stated that he was given a 
reprimand by his employer, and therefore no longer missed 
work unless completely incapacitated and unable to bear 
weight.  On physical examination, the left knee had flexion 
to 145 degrees, extension to zero degrees.  Following an MRI, 
the diagnosis was partial tear of the anterior cruciate 
ligament, with some fibers intact.  There was evidence of 
joint effusion, and some degenerative changes of the meniscal 
structures.  

A July 2001 Initial Rehabilitation Evaluation and 
Employability Assessment, submitted by E.M.T., Ph.D., 
indicated that the medication the veteran used to relieve 
pain sometimes caused side effects such as fatigue and 
inability to concentrate.  The veteran reported that he 
performed no physical activities outside work.  The examiner 
recommended that the veteran return to school and obtain 
additional vocational rehabilitation so that he might compete 
in the employment market.  

In August 2001, D.C. R., MD, submitted the report of an 
examination on July 12, 2001.  At that time, the veteran 
reported occasional episodes of giving out, swelling, and 
locking.  He reported occasional episodes of falling, and 
stated that he had actually injured himself in such falls.  
The examiner's report did not distinguish between right knee 
and left knee symptomatology in this regard.  The veteran was 
wearing an elastic brace on each knee.  On examination, there 
was obvious atrophy of the right quadriceps muscles with 
weakness on direct testing.  The examiner also noted, 
however, that the veteran's left thigh was smaller than his 
right.  Range of motion of the right knee was from zero 
degrees of extension to 120 degrees of flexion.  Range of 
motion of the left knee was from 20 degrees of extension and 
range of flexion was to 80 degrees.  The examiner specified 
that the veteran had an extension lag and that normal 
extension was to zero degrees.  There was a positive drawer 
sign, positive Lachman's sign, and there was pain on 
McMurray's testing on the left.  He had pain with ambulation 
and an antalgic gait favoring the left leg.  

The examiner opined that the veteran's current problem with 
his left knee was severe.  There was evidence of instability, 
cartilage abnormality (chondromalacia patella) and evidence 
of effusion and pain.  He had marked limitation of motion.  
He ambulated with a valgus deformity, eversion instability, 
of 10 degrees.  The examiner noted that the veteran used a 
brace and probably should also use a cane.  He stated that he 
was surprised the veteran had been able to perform his 
duties.  

A Coaching for Improvement Form dated in January 2002, which 
appears to be from the veteran's employer, reflects that the 
veteran's attendance was below the expected standard.  The 
statement does not identify any reasons for the attendance 
problems.  

An August 2002 statement from J.S.C., an assistant manager at 
the Wal-Mart where the veteran was employed, reflects that 
the veteran had stepped down from two Department Manager 
positions as a result of knee problems.  (This statement does 
not distinguish between right knee problems and left knee 
problems.)  A September 2002 statement, which may be from 
J.S.C. or from someone else (the signature is difficult to 
read) states that the veteran had not worked a full 8-hour 
shift since June 22, 2002.  An August 2002 statement from 
R.E.H. states that when the veteran walked without his knee 
brace, R.E.H. could hear the knee pop and crack.  

A statement from K.P.M., MD, dated in October 2002, indicates 
that the veteran should work no more than 2 to 3 hours per 
day or 2 to 3 days per week, and should not engage in heady 
or moderate activity, but might be able to engage in slight 
activity.  He indicated that the veteran probably had a 
chronic pain syndrome, and would likely have hip pain, low 
back pain, and myofascial pain syndrome as a result of 
antalgic gait.  

By a letter submitted in March 2003, the veteran indicated he 
was submitting income information for the years 2000, 2001, 
and 2002.  The veteran provided copes of a W2 Wage and Tax 
Statement 2000 showing local wages were $21,789, and his 
wages for Social Security purposes were $19,898.  A 2001 W2 
Wage and Tax Statement reflects local wages of $22,251.24, 
and Social Security wages of $20,266.50.  The W2 for 2002 
reflects local wages and tips of $17,777.71, and Social 
Security wages of $15,47752.  






Analysis

1.  Claim for Initial Evaluation in Excess of 10 Percent for 
Arthritis 

In the absence of limitation of motion, a 10 percent rating 
is assigned if there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent rating is warranted when x-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Because the veteran's service-connected arthritis only 
involves one joint (the knee), there is no basis for a rating 
in excess of 10 percent under DC 5003.  A 10 percent 
evaluation is the maximum schedular evaluation assignable 
under DC 5003 where one major joint is affected by the 
service-connected arthritis.  The Board has, therefore, 
considered whether a higher rating is warranted under any 
other applicable diagnostic code.

Arthritis is to be evaluated based on limitation of motion 
where such limitation of motion is compensable.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In this case, there is objective evidence confirming 
limitation of motion.  

The veteran's left knee range of motion in extension has 
ranged from hyperextension (minus 20 degrees, October 1994; 
minus 5 degrees, March 1999) to normal (zero degrees, 
December 1998, April 2000) to an extension lag (limitation of 
extension) of 20 degrees on a recent private examination 
conducted July 12, 2001.  Extension to zero degrees is, by 
regulation, defined as a normal range of extension.  38 
C.F.R. § 4.71, Plate II (normal motion is from zero to 140 
degrees).  Thus, the veteran's limitation of extension was 
not compensable prior to July 12, 2001.  The measured 
limitation of extension, 20 degrees, at the time of the July 
12, 2001 evaluation warrants a 30 percent evaluation.  
Therefore, the veteran's claim for an increased initial 
evaluation for arthritis may be granted, to 30 percent, from 
July 12, 2001.  There is no evidence of limitation of 
extension of more than 20 degrees, and the evidence is not in 
equipoise to warrant a 40 percent evaluation under DC 5261 
based on resolution of reasonable doubt under the provisions 
of 38 U.S.C.A. § 5107(b).  

Findings of hyperextension are considered and evaluated under 
DCs 5258 and 5263, and therefore cannot be considered to 
warrant an increased evaluation in excess of 10 percent prior 
to July 12, 2001.  Since there is no evidence of 
hyperextension after July 12, 2001, an increased evaluation 
after that date also may not be based hyperextension.  In any 
event, hyperextension has been included as a specific 
manifestation of the disability associated with residuals of 
trauma to the left knee discussed under section 2 of this 
decision.  

Flexion of the veteran's left knee has ranged from 80 degrees 
to 145 degrees during the pendency of this appeal.  Under DC 
5260, which provides the arcs for evaluating disability due 
to limitation of flexion, this is not a compensable loss of 
flexion.  The medical evidence shows that the veteran has 
pain on the retained range of motion, especially in the range 
from 30 degrees to 80 degrees of flexion.  The evaluation 
discussed below, under DCs 5258 and 5263, provides a 20 
percent rating based on the symptoms of pain and swelling.  
As discussed further below, since a 20 percent evaluation is 
assigned under another diagnostic code primarily for 
complaints of pain and swelling, assignment of an initial 
evaluation in excess of 10 percent prior to July 12, 2001 or 
in excess of 30 percent from July 12, 2001 based on pain 
would constitute pyramiding, and is not authorized.  
38 C.F.R. § 4.14.

There are no findings in the record that the veteran's left 
knee has been limited to 45 degrees or more of flexion, so as 
to warrant a separate compensable evaluation based on 
limitation of this movement.  Therefore, there is no basis 
for a higher rating or an additional, separate, compensable 
rating for arthritis manifested by limitation of motion.

The Board has considered whether the veteran has any 
manifestation of limitation of motion which would warrant an 
evaluation in excess of 30 percent for arthritis with 
limitation of motion on an extraschedular basis.  The Board 
finds that, although the veteran has many symptoms of left 
knee disability which are not encompassed within the 30 
percent evaluation assigned under DC 5261, each of those 
symptoms, including pain, locking, swelling, laxity, or 
instability, are encompassed within the disability 
evaluations assigned under other diagnostic codes.  The Board 
does not discern any disability factor specific to arthritis 
or limitation of motion, which would warrant an 
extraschedular evaluation.  Analysis of whether an 
extraschedular evaluation is warranted after consideration of 
the combination of all of the veteran's service-connected 
disabilities is addressed in section 4 of this decision.

2.  Residuals of Trauma to the Left Knee with Hyperextension, 
Pain and Swelling

A 20 percent evaluation has been assigned since July 1994 for 
residuals of trauma to the left knee with hyperextension, 
pain, and swelling under DC 5258 (the code contemplates 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint), together with 
DC 5263 (used to evaluate genu recurvatum).  A 20 percent 
evaluation is the maximum schedular evaluation available 
under DC5258; a 10 percent evaluation is the maximum 
schedular evaluation under DC 5263.  

The RO has considered whether a higher rating is warranted 
for the veteran's service-connected left knee disability 
under another related diagnostic code provision, or is 
warranted on an extraschedular basis.  As discussed in 
section 1 and section 3 of this decision, the veteran has 
been found to have manifestations of left knee disability, 
which are not encompassed within DC 5258, and compensable 
evaluations for those manifestations are assigned under 
Diagnostic Codes 5257 and 5261.  

The Board notes the veteran's consistent complaints of pain.  
Because the veteran has been assigned the maximum schedular 
rating available under DC 5258, however, further evaluation 
of additional functional loss under 38 C.F.R. §§ 4.40 and 
4.45 is not for consideration.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

The Board does not find any disability factor specific to the 
veteran's disability due to hyperextension, pain, swelling, 
effusion, or locking which would warrant an extraschedular 
evaluation.  In particular, the Board notes that the veteran 
complained primarily of "giving away" of the left knee, 
rather than locking.  The disability due to "giving away" 
is evaluated under DC 5257 (section 3 of this decision).  To 
the extent that the veteran complained of locking of the left 
knee, it appears that this manifestation was occasional 
rather than frequent, and that the veteran's primary 
complaint encompassed within DC 5258 is pain.  Analysis of 
whether an extraschedular evaluation is warranted after 
consideration of the combination of all of the veteran's 
service-connected disabilities is discussed in section 4.

3.  Disability due to Subluxation and Instability

Although the veteran's complaints over the years have 
consistently included pain, swelling, and painful motion, 
there have been minimal findings of knee joint instability.  
A December 1995 VA record disclosed no instability.  December 
1998 private records included a conclusion that there was no 
subluxation of the patella, and no instability.  The veteran 
has reported that his knee would sometimes "give way," but 
other than a finding in the April 2000 examination, the 
veteran has denied any locking.  The July 12, 2001 
examination disclosed eversion instability and reports of 
occasional giving way, which occasionally resulted in a fall.  
However, the veteran did not describe these episodes as 
frequent.  Examination has revealed 2+ laxity in the medial 
collateral ligament and 2+ laxity in the anterior cruciate 
ligament, and positive drawer and Lachman's signs have been 
noted.  

These symptoms of laxity and instability are most consistent 
with a 20 percent evaluation under DC 5257, reflecting 
moderate knee impairment.  The objective medical evidence 
does not support a finding of severe knee impairment on the 
basis of laxity and instability alone, as contemplated for a 
30 percent rating under DC 5257.  The reviewer who conducted 
a September 2002 study characterized the veteran's service-
connected left knee disabilities as severe.  Certainly, when 
the disabilities are reviewed as a whole, the left knee 
disability is severe, and the three separate evaluations of 
30 percent under DC 5261-5003, 20 percent under DCs 5258-
5263, and 20 percent under DC 5257 are consistent with that 
severity.  The severity of laxity and instability under DC 
5257, without inclusion of the manifestations evaluated under 
the other applicable diagnostic codes, is moderate.  The 
reviewer's September 2002 characterization of the veteran's 
left knee disability as severe does not warrant an increased 
evaluation under DC 5257 to 30 percent.  

The Board finds no other potentially applicable rating 
criteria that would allow for an evaluation in excess of 20 
percent for the manifestations currently evaluated under DC 
5257.  There are no other manifestations of left knee 
disability which would warrant an additional, separate 
compensable evaluation under some other diagnostic code 
applicable to left knee disability.  The record is devoid of 
any evidence of ankylosis (DC 5256), or impairment of the 
tibia and fibula (DC 5262).  The currently assigned 20 
percent rating for left knee instability is appropriate, and 
the preponderance of the evidence is against a higher rating 
at this time.

The Board does not find any disability factor specific to the 
veteran's disability due to hyperextension, pain, swelling, 
effusion, or locking which would warrant an extraschedular 
evaluation.  Analysis of whether an extraschedular evaluation 
is warranted after consideration of the combination of all of 
the veteran's service-connected disabilities is discussed in 
section 4, below.

4.  Claim For Extraschedular Evaluation

When the evaluations for all of the veteran's left knee 
disabilities are combined according to the procedure and 
formula provided in 38 C.F.R. § 4.25, the veteran receives a 
40 percent evaluation for his left knee disabilities, prior 
to July 12, 2001, and a combined 60 percent evaluation from 
July 12, 2001.  The veteran, through his attorney, contends 
that he is entitled to an extraschedular evaluation in excess 
of the evaluations assigned for his left knee disabilities 
when the disability to the extremity is considered as a 
whole.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of each of the 
veteran's left knee disability, including any effects on the 
veteran's earning capacity and his ordinary activity, and has 
concluded that the veteran is not entitled to an 
extraschedular evaluation in excess of the separate 
evaluations discussed above.  For discussion is whether the 
veteran is entitled to an extraschedular evaluation in excess 
of 40 percent prior to July 12, 2001, or in excess of 60 
percent thereafter, when all the left knee disabilities are 
considered as a whole.  

The Board informed the veteran in its January 2003 letter 
that evidence of entitlement to an evaluation in excess of 
the assigned schedular evaluations, or in excess of the 
combined 40 percent evaluation, might be shown by evidence 
that his service-connected left knee was as disabling as an 
amputation above the knee.  There is no medical evidence 
indicating that the veteran has considered amputation or been 
advised to have an amputation of the left lower extremity at 
any level.  

The medical evidence, including the August 2001 medical 
statement from D.C.R., MD, reflects that surgery to repair 
the anterior cruciate ligament and a total knee replacement 
had been discussed.  If the veteran undergoes surgery of the 
left knee, he may appropriately request an increased left 
knee evaluation at that time, but assignment of an increased 
evaluation or an extraschedular evaluation at this time based 
on discussions of possible surgery other than amputation 
above the knee is not warranted.  

The records establish that the veteran has lost time from 
work.  The evidence, however, does not establish that the 
veteran's service-connected left knee disability is the cause 
of all loss of time from work.  The evidence also establishes 
that the veteran's physical disorders have caused him to lose 
chances for advancement.  Again, the Board notes that the 
evidence in the record does not establish that the veteran's 
service-connected left knee disabilities were the sole or 
major reason for loss of advancement.  The Board notes the 
veteran has submitted employer records reflecting dates and 
times of lost work during periods from 1999 to June 2002.  
Most of the entries reflect that the veteran was tardy or 
left early.  There is no accompanying indication that the 
missed time was medically due to his left knee disabilities.  

In this regard, the Board notes that in June 1983, slightly 
less than one year after his service discharge, the veteran 
sustained a grade one fracture of the right tibia and a 
comminuted fracture of the right patella in an automobile 
accident.  Open reduction and internal fixation with 
insertion of an intramedullary nail, right tibia, with a bone 
graft obtained from the right iliac crest, was required.  The 
evidence regarding these injuries reflects that the veteran 
had residual problems as a result of the removal of his right 
patella, including loss of extension and strength in the 
right leg and a tendency of the right knee to buckle. 

In addition, the evidence of record also reflects that the 
veteran sustained injury to his neck, upper back, left 
clavicle, and lumbar spine when an elevator wall fell on him 
in October 1987.  Clinical records reflect that the veteran 
received a 31 percent permanent partial disability, although 
there is no administrative confirmation of record regarding 
continuing disability payments.  Thus, the Board finds that 
the evidence does not establish, or create a reasonable doubt 
so as to be in equipoise, that all of the veteran's time lost 
from work was necessarily due to service-connected left knee 
disability, in the absence of evidence linking the work loss 
to the service-connected disability.

In particular, the veteran contends that his income has 
decreased as a result of his left knee disability.  The 
veteran has not furnished income information for any period 
prior to 2000.  As noted above, the veteran's highest 
"local" annual income, based on the evidence of record, was 
$22,251.  Calculations reflect that 40 percent of that figure 
is approximately $8,900.  A 40 percent reduction to local 
income of $22,251 would result in local income of 
approximately $13,350.  The veteran's lowest actual local 
income of record was $17,777.  This amount exceeds the amount 
expected if his service-connected left knee disabilities 
decreased his income in proportion to the schedular 
evaluation of 40 percent currently assigned for the period 
prior to July 12, 2001.  Computation of the decrease in the 
veteran's income based on his Social Security wages reflects 
that his highest Social Security wages, $20,266, if reduced 
by 40 percent, would have been just under $12,000.  The 
veteran's Social Security wages were not so reduced, 
remaining at $15,477.  

For the period in which his Social Security income was 
$15,477, the veteran's compensation benefits were, according 
to the financial documents in the file, $566 monthly from 
January 2002 to July 2002, and $488 monthly for the reminder 
of the year, or compensation of slightly more than $6,000.  
Thus, when the veteran's disability compensation payments are 
added to his lowest Social Security wages, the total exceeds 
the veteran's Social Security income for the year of highest 
earnings.  The Board certainly notes that a 40 percent impact 
on employment is severe as contemplated under the scheduler 
rating system.  However, the veteran has not established that 
the service-connected left knee disabilities have resulted in 
an impact on his employment prior to July 12, 2001 that is 
more severe than the 40 percent combined evaluation reflects, 
nor does the evidence reflect an impact more severe than the 
60 percent evaluation assigned from July 12, 2001.  The Board 
notes in particular that the opinion of the October 2002 
reviewer that the veteran's continued ability to work was 
"surprising" and the conclusion that, medically, the 
veteran should not work more than two to three hours per day 
does not change the fact that the veteran retained full-time 
employment.  As such, an extraschedular evaluation in excess 
of 60 percent from July 12, 2001 is not warranted at this 
time.  

The veteran's attorney appears to argue that the drop in the 
veteran's income and worked hours was such that it was 
"marked," one of the criteria for an extraschedular 
evaluation.  Certainly, the Board agrees that the veteran's 
drop in income was significant.  As noted above, VA's 
Schedule for Rating Disabilities assigns percentage ratings 
that are intended to represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residual conditions in civil occupations.  38 C.F.R. § 
4.1.  Therefore, the extent of a "marked" impact on 
employment which would establish entitlement to an 
extraschedular evaluation is dependent, to some degree, on 
the level of the veteran's assigned evaluation.  

The drop in income reflected in the veteran's wage statements 
might comprise a "marked" change warranting an 
extraschedular evaluation if the veteran's service-connected 
left knee disabilities remained evaluated as 10 percent 
disabling.  But that is not the case here.  Under the 
circumstances of this case, where the evidence of record 
establishes that the actual decrease in the veteran's income 
is less than the amount of veterans' benefits paid, and the 
scheduler criteria encompass all manifestations of disability 
to the joint, the Board agrees with the RO's determination 
that an extraschedular evaluation is not warranted.  

The veteran has been advised of the requirements for 
establishing entitlement to an extraschedular rating, but the 
record does not demonstrate that he meets those requirements.  
As such, the Board finds no basis on which to award an 
extraschedular evaluation or to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) concerning assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of trauma 
to the left knee with hyperextension, pain and swelling, is 
denied.

An evaluation in excess of 20 percent for laxity and 
instability of the left knee, anterior cruciate ligament 
tear, is denied.

An extraschedular evaluation in excess of 40 percent for all 
left knee disabilities, as combined under 38 C.F.R. § 4.25, 
prior to July 12, 2001, or in excess of 60 percent from July 
12, 2001, is denied.

An initial evaluation in excess of 10 percent for left knee 
arthritis is denied prior to July 12, 2001; from July 12, 
2001, an increased initial evaluation to 30 percent for 
arthritis manifested by limitation of extension is granted, 
subject to laws and regulations governing awards of monetary 
benefits.



____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

